Case 1:21-mj-00028-PMS Document1 Filed 02/08/21 Page 1of3 Pageid#: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

a Cece S DISTRICT COURT
UNITED STATES DISTRICT COURT AT ANEOR
for the FEB 08 2021

Western District of Virginia

LP
In the Matter of the Search of LK

(Briefly describe the property to be searched ‘
Case No. | ln AE

or identify the person by name and address)

27002 Lee Highway, Apartment 8, Abingdon, VA 24211
Re:Garland Bowman

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

The residence, attached to E-911 address 27002 Lee Highway, Apartment 8,
Abingdon, Virginia 24211, as described in affidavit.

located in the Western District of Virginia , there is now concealed (identify the
person or describe the property to be seized):

The person of Federal Fugitive Garland Bowman, a White, Male, DOB:1/11/1975.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
O contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;

Ma person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 3583 Violation of the terms and conditions of supervised release.

The ere anon ie is based on these facts:
-See Attachment "A

cif Continued on the attached sheet.
1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

  

Applicant's signature

_ Matthew S. Davis, SDUSM

Printed name and title

 

Sworn to before me and signed in my presence.

Date: al LAI

City and state: Abingdon, Virginia Pamela Meade Sargent, USM

Printed name and title

  
  

Judge's signature

 

 
Case 1:21-mj-00028-PMS Document1 Filed 02/08/21 Page 2of3 Pageid#: 2

ATTACHMENT A

Attachment to Affidavit for Search Warrant
Re: 27002 Lee Highway, Apt. 8, Abingdon, Virginia 24211

For: Person of Garland Bowman

Your Affiant hereby swears and deposes the following:

Affiant is a Supervisory Deputy United States Marshal and has been employed by the U.S.
Marshals Service, as a Deputy Marshal, since 2001. Your affiant is charged with investigating, locating,
and apprehending federal fugitives from justice, and may apply for a search warrant pursuant to federal
code. |

On November 12, 2020, the United States District Court for the Western District of Virginia
issued a warrant for arrest for Garland Bowman for violations of the terms and conditions of his
supervised release.

r

Over the course of November 2020 and December 2020, task force officers Cumbow and Brady
made multiple attempts to locate Bowman at his listed place of residency. On December 18, 2020, your
affiant, pursuant to a U.S. District Court issued Court Order, received records from the known Facebook
account of Bowman and subsequent internet protocol log activations. On several occasions, the internet
protocal log activations resolved to a Verizon Wireless cellular IP. Your affiant utilized a process, via
Verizon Wireless called netting Internet Protocol Log addresses (Ips) in which all phone numbers which
utilize a specific internet protocol log address, at a specific date/time stamp, are compared against a
different batch on a separate date of activations to determine the specific identifiable number utilizing
the same is formulated. Therefore, by conducting the netting process, a singular telephone number is
developed as that being utilized by an account holder. In conducting said netting of IP’s, pursuant to the
same order, one telephone number was identified as being utilized by the account of Garland Bowman,
and said telephone number, via credit reporting databases, was found to be subscribed to by Jessie
Miller, the known girlfriend of Bowman. ‘

During the aforementioned searches for Bowman, at his known residences, Task Force Officers
Brady and Cumbow had encountered Jessie Miller, who told them that she did not know where Bowman
could be located, or he was not present. On January 28, 2021, pursuantto a warrant for her arrest,
unrelated to Bowman, Jessie Miller was arrested at her known residence of 27002 Lee Highway,
Apartment 8, Abingdon, Virginia 24211 by Task Force Officer Cumbow. On arrest, Ms. Miller insisted
that Task Force Officer Cumbow and others should search the apartment more thoroughly for Bowman,
which they did, but to no avail.
Case 1:21-mj-00028-PMS Document1 Filed 02/08/21 Page 3o0f3 Pageid#: 3

On January 30, 2021, while being housed at Southwest Virginia Regional Jail, Jessie Miller
provided her current kiosk connections and only listed one person with whom to communicate, that
being Garland Bowman. She notated his address as 27002 Lee Highway, Apartment 8, Abingdon, Virginia
24211, as well as the email address garlandwaynebowman@gmail.com and his user name as
Jessiesman17.

The address of 27002 Lee Highway, Apartment 8, Abingdon, Virginia is located in the Western
District of Virginia on Lee Highway north of exit 19 |-81 and South of Exit 22, |-81. It is a two-story
apartment building with apartments on the lower level and upper level with parking for the lower on the
front side and parking for the upper on the upper back side. The doors are enumerated with the
apartment numbers, to include apartment 8.

Based upon the aforementioned information, your Affiant believes probable cause exists to
search the residence for the person of Bowman, as articulated by investigative information and Miller.

Matthew S. Davis - SDUSM Date

 

Pamela Meade Sargent — USM) Date
